Citation Nr: 0811327	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-09 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, 
to include herniated nucleus pulposus, L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which declined to reopen 
the veteran's claim.

Pursuant to an September 2007 motion and the Board's granting 
thereof in November 2007, this case has been advanced on the 
Board's docket under 
38 U.S.C.A. § 7107 (West 2002 & Supp. 2007) and 38 C.F.R. § 
20.900(c) (2007).

In December 2007, the Board reopened the veteran's claim of 
entitlement to service connection for a low back disability, 
to include herniated nucleus pulposus, L4-5, and remanded the 
claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board is cognizant of the fact that the veteran's case 
has already been remanded in the past.  Consequently, the 
Board wishes to assure the veteran that it would not be 
remanding this case again unless it was essential for a full 
and fair adjudication of his claim.

As previously noted, review of the veteran's service medical 
records reveals that the veteran was treated in August 1944 
with complaints of pain in the right hip.  The pain became 
worse while the veteran was en route to Texas from 
Pennsylvania.  The veteran reported that the pain was 
constant and so severe that he was unable to stand or walk on 
the right leg.  There was no history of injury to the right 
hip and the veteran had no prior complaints of that type.  On 
physical examination, there was no definite area of 
tenderness about the right hip; however, all motions of the 
hip were painful, particularly flexion and inward rotation.  
See service medical record, August 2, 1944.  
The veteran was seen again in September 1944 with full range 
of motion of the right hip and he was able to walk without a 
limp.  He complained of very slight tenderness over the 
trochanteric region and gave a history of lumbar backache 
with nocturia and hematuria during the prior four years.

Following the Board's March 1992 denial of his claim, the 
veteran submitted the medical report of Fred Smith, M.D., 
dated in March 1993.  In the body of this report, the veteran 
provided history of the pain he had experienced in service in 
1944 and that at the time it was felt he had a probable 
herniated disc.  During the following years in service, the 
veteran stated that he continued to have problems with his 
back off and on.  The veteran was sent to England and France 
and then discharged.  The veteran reported that his back 
bothered him sometimes during this time but that it was not 
severe enough to keep him from doing his regular duties.  See 
medical report of Fred Smith, M.D., March 4, 1993.

In 1962, the veteran underwent a second laminectomy at the VA 
hospital in Maryland.  He stated that after the second 
surgery, he was better than before, but he still had 
considerable back pain that had become worse over the years.  
The examiner concluded that it certainly seemed that the 
veteran had a service-connected back problem since he was 
treated for this in service, developed sciatica in the right 
side while serving in the military and that the condition has 
continued since.  The examiner felt that the veteran would 
continue to have major problems with his lower back that 
would gradually worsen as he got older and he would continue 
to require treatment.  Id.

Pursuant to the holding in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Board remanded this claim for a VA 
orthopedic examination in December 2007.  The Board is 
obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  As the Board's remand directives were not 
complied with, this claim must be remanded.

The veteran was afforded a new VA examination on January 2, 
2008.  As part of the Board's prior remand, the examiner was 
instructed to provide an explanation of the nature and 
etiology of any diagnosed spinal disability.  The examiner 
was directed to address any relevant documents in the record 
and, thereafter, provide a medical opinion as to whether it 
is at least as likely as not that any diagnosed spinal 
disorders are related to the veteran's military service.  The 
rationale provided for the examiner's negative nexus opinion 
was merely "[m]y clinical expertise and experience dictates 
this opinion."  This is not a sufficient explanation as to 
why a negative nexus opinion was issued.  A thorough and 
supported opinion must be provided.  The United States Court 
of Appeals for Veterans Claims (Court) held that medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 7 Vet. 
App. 30, 33 (1993).  The examiner's rationale was all of the 
above.  As such, an addendum to the January 2008 VA 
examination must be provided.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned 
to the examiner who performed the 
veteran's January 2008 orthopedic 
examination.  The examiner should 
provide an addendum to the original 
examination report, thoroughly 
explaining the rationale behind the 
nexus opinion provided in January 2008.  
Merely stating that the examiner's 
clinical expertise and experience 
dictates this rationale is not 
sufficient.  The examiner must provide 
medical authority as to why the 
veteran's current spinal disability is 
or is not related to service.  The 
veteran may be recalled for 
examination, if the examiner desires.

If the January 2008 examiner is not 
available, the veteran should be 
scheduled for an appropriate VA 
examination of his low back by a new 
examiner.  The claims folder must be 
made available to the examiner for 
review of pertinent documents therein, 
and the examination report should 
reflect that such a review was 
conducted.

The examiner should be asked to provide 
an opinion, with complete rationale, as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that any current low back disorder is 
the result of disease or injury during 
military service or is otherwise 
related thereto.  The examiner should 
address any relevant documents in the 
record.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

2.  Thereafter, the RO/AMC should 
readjudicate the claim for service 
connection for a low back disability.  If 
the claim is denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

